UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-8119



In Re: GENE ELLIS WILLIAMS,

                                                          Petitioner.




         On Petition for Writ of Mandamus. (CR-86-40-P)


Submitted:   March 21, 1996                 Decided:   April 12, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Gene Ellis Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gene Ellis Williams petitioned this court for a writ of manda-

mus, complaining of delay by the district court in resolving his

Fed. R. Crim. P. 35 motion. The district court granted the relief

sought by Williams, entering an amended judgment on January 11,

1996. Although leave to proceed in forma pauperis is granted, the
petition for mandamus is dismissed as moot. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2